DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/6/2021 and 3/7/2022 were filed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The Abstract recites: “Disclosed by the present invention” and “The present invention”, which are impermissible phrases as stated above. Furthermore, the Abstract is not in narrative form, but is presently a method claim with legal language such as “comprising”. Applicant is advised to refer to MPEP 608.01(b) and review Sample Abstract 2, which shows a narrative format that includes a method. Appropriate corrections are required. 

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
	The Abstract recites: “The present invention may simultaneously achieve the classification of fault type and the prediction of the degree of fault, and has high practical application value.” This is improper because it refers to a purported merit and a speculative application. Thus, appropriate correction is required. 

The use of the term KERASTM, which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology. It should also include a ®, TM or SM, whichever is appropriate.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Specification paragraph [0024] recites the L1 equation. There is an empty box in the L1 equation within the log function for the y term. The empty box must be removed unless there is supposed to be a term there. 

Claim Objections
Claim 1 is objected to because of the following informalities:
Line 14: there should be a preposition term “to” in between the terms “layers” and “extract”. Accordingly, the claim should be amended like so: “pooling layers to extract deep”.
Line 47: there is an empty box in the L1 equation within the log function for the y term. The empty box must be removed unless there is supposed to be a term there. 
Line 49: similar to above, there is an empty box of the y term. The empty box must be removed unless there is supposed to be a term there.
Line 57: there should be an “and’ before the last limitation, i.e. step (4). Applicant had removed it in the preliminary amendment, but it needs to be present. Thus, the claim should be amended like so: “nth sample; and (4) inputting vibration”.
Appropriate corrections are required.

Claim 2 is objected to because of the following informalities:
Line 2: there should be a preposition term “for” in between the terms “wherein” and “the”. Accordingly, the claim should be amended like so: “wherein for the step (1)”.
Line 7: there should be an article term “an” before the term “adjacent”. Accordingly, the claim should be amended like so: “of an adjacent two”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites an equation for V on line 20 with various terms, including the terms X, M, N, m, n, i, j, u, and v. However, the specification does not provide additional details regarding what these terms are representing. Specification paragraphs [0013] and [0041] merely reiterates the terms, but does not provide additional details or explanations regarding the terms. 
Claim 1 also recites the limitation “a more abstract feature” on line 28, but the specification does not provide additional details regarding a degree or measure of “more”. Specification paragraphs [0018] and [0044] merely reiterates the limitation, but does not provide additional details on the determination of the degree or measure of “more”. That is, a quantification of what values are sufficient to be denoted as “more”.
Claim 1 also recites the limitation “an effect obtained in training” on line 44, but the specification does not provide additional details regarding what that effect in training is and how it can be determined. Specification paragraphs [0022] and [0047] merely reiterates the limitation, but does not provide additional details on its determination.
Accordingly, the claim does not comply with the written description requirement.
Claim 2 is rejected by virtue of its dependency from claim 1 and because it does not provide clarification on this issue.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the equation for V on line 20 with various terms. The terms X, M, N, m, n, i, j, u, and v are not defined in the claim limitation, thus rendering the claim indefinite. While an explanation of the equation V is given on lines 17-19, there is no explanation or definition given regarding what these terms represent. Accordingly, the claim is indefinite. 

The term “more” in the limitation “a more abstract feature” in line 28 of claim 1 is a relative term which renders the claim indefinite. The term “more” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The claim recites that “a more abstract feature” is obtained, but it does not provide clarification as to a degree or measure by which to quantify “more”. The specification also does not provide details of a degree or measure of “more”, i.e. how much constitutes “more”.
	
Claim 1 recites the limitation “an effect obtained in training” on line 44. The limitation renders the claim indefinite because the claim does not provide sufficient details on what that effect obtained in training is or a determination of the effect. Instead, the claim merely states that such as effect is present. Accordingly, the claim is indefinite because it cannot be ascertained from the claim what that effect is and how it is obtained in training. 

Claim 1 on lines 50-52 recites l{*} to denote an indicative function and recites simply that * denotes an expression with binary results regarding *. The * is indefinite because the claim does not explicitly equate or tie the * to any particular expression. It is noted that on line 47 there is a limitation reciting l{yn = k}. Thus, it is surmised that Applicant intended * to denote yn = k. If so, then this relationship must be explicitly recited for clarity and definiteness. Accordingly, the claim can be amended to recite: “is false; wherein * denotes yn = k;” on line 52 or something similar. If Applicant does not intend for * to denote yn = k, then Applicant must provide the expression that is being represented by *. In any case, a recitation that clearly defines the expression being represented by * must be explicitly recited for clarity and definiteness. 

Claim 1 recites the following limitations that lack sufficient antecedent basis:
Line 15: “the vibration acceleration signals”. 
Lines 15-16: “the specific constructing steps”. 
Lines 49, 50, and 56-57: “the nth sample”.
Lines 49-50: “the kth output neuron”.
	
Claim 1 contains the trademark/trade name KERAS. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe an application programming interface (API) framework for implementing machine learning or neural networks and, accordingly, the identification/description is indefinite.

Claim 2 is rejected by virtue of its dependency from claim 1 and because it does not provide clarification on the various issues described above regarding claim 1.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: the
prior art references do not explicitly teach the claim limitations.

Han et. al., “An adaptive spatiotemporal feature learning approach for fault diagnosis in complex systems”: teaches a one-dimensional convolutional neural network (1D CNN) with a plurality of convolutional and max pooling layers that are sequentially stacked. Wherein vibration signals including acceleration and displacement are extracted for the 1D CNN and the layers are activated via nonlinear activation function and has a softmax function for classification in the fully connected layer. The 1D CNN being combined with a spatiotemporal pattern network approach for machine fault diagnosis.  
While Han teaches the 1D CNN and the sequential stacking of the layers, it does not explicitly teach that the 1D CNN comprises of a fault degree prediction model based on long-short term memory and that it can perform the various constructing steps as recited in the claim. Furthermore, while Han teaches the nonlinear activation function and softmax function, it does not teach that these functions are embodied in and correspond to the expression and mathematical model as recited in the claim. Lastly, while Han also teaches obtaining vibrational acceleration signal and the machine fault diagnosis, the process for performing the obtaining and diagnosis differs from the process recited in the claim. For instance, the claim recites the specific constructing steps along with various loss function equations and feature representation data that the CNN performs to make a fault diagnosis, which differ from the teachings in Han.
Therefore, the claim limitations are distinguishable from Han.

Chen et. al (U.S. Pat. App. Pre-Grant Pub. No. 2019/0130275): teaches a multi-task neural network, e.g. a convolutional neural network (CNN), for performing multi-task predictions with adaptive loss balancing via task weight that corresponds to each task. That is, the computation of the adaptive loss balancing can “give[] a target for each task is gradient norms, and loss weights with wi(t) can be updated to move gradient norms towards this target for each task. In some embodiments, GradNorm [gradient normalization] can then implemented as an L1 loss function Lgrad between the actual and target gradient norms at each time step for each task, summed over all tasks” ([0038]). Chen also teaches a L-2 function and that the multi-task CNN comprises a plurality of pooling and convolutional layers, wherein the multi-task CNN can share features. Chen also generally teaches softmax classifiers. 
While Chen teaches that the multi-task CNN can share features, it does not explicitly teach that the multi-task CNN comprises of an adaptive feature extractor for extracting vibration acceleration signals and a fault degree prediction model based on long-short term memory and that it can perform the various constructing steps as recited in the claim. Moreover, while Chen generally teaches a softmax classifier, this is distinguishable from a softmax classifier in correlation with a fault type classification model as recited in the claim. Lastly, while Chen teaches L1 and L2 functions, the functions taught by Chen differ from the functions recited in the claim. 
Therefore, the claim limitations are distinguishable from Chen.

Qian et. al., “An Intelligent Fault Diagnosis Framework for Raw Vibration Signals: Adaptive Overlapping Convolutional Neural Network”: teaches a framework for intelligent fault diagnosis using an adaptive overlapping convolutional neural network (AOCNN). The AOCNN comprises convolutional layers and pooling layers and a softmax regression in an output layer. Wherein the layers are activated via an activation function comprising a soft-absolute function. The AOCNN obtains one-dimensional raw vibration signals from a test rig motor machine, i.e. mechanical device, and uses softmax regression training to make the fault diagnosis. 
While Qian teaches an intelligent diagnosis framework using a type of CNN, e.g. AOCNN with the plurality of convolutional and pooling layers, it does not explicitly teach that the AOCNN comprises of a fault degree prediction model based on long-short term memory and that it can perform the various constructing steps as recited in the claim. Moreover, while Qian teaches activation functions and softmax regression, it does not explicitly teach that the activation functions are nonlinear activation functions and it does not teach that the regression and functions are embodied in and correspond to the expression and mathematical model as recited in the claim. Lastly, while Qian teaches obtaining one-dimensional raw vibration signals and machine fault diagnosis, the process for performing the obtaining and diagnosis differs from the recited in the claim. For instance, the claim recites an actual industrial environment, which differs from the testing industrial environment as described in Qian and the claim recites specific constructing steps along with various loss function equations and feature representation data that the neural network performs to make the intelligent fault diagnosis, which differ from the teachings in Qian.
Therefore, the claim limitations are distinguishable from Qian.

Zhang et. al. “Adversarial adaptive 1-D convolutional neural networks for bearing fault diagnosis under varying working condition”: teaches a one-dimensional convolutional neural network (1-D CNN) for intelligent fault diagnosis of fault bearings.  Wherein the 1-D CNN is an adaptive adversarial 1-D CNN with a softmax classifier and a plurality of stacked convolutional and max pooling layers for obtaining vibrational signals from a motor, i.e. mechanical device, in a test bed at the Case Western Reserve University (CWRU) Bearing Data Center. Zhang also teaches a feature extractor and summed loss functions. 
 While Zhang teaches a 1-D CNN for intelligent fault diagnosis of bearings with the plurality of stacked convolutional and pooling layers, it does not explicitly teach that the 1-D CNN comprises of a fault degree prediction model based on long-short term memory and that it can perform the various constructing steps as recited in the claim. While Zhang teaches activation functions. softmax regression, and summed loss functions, it does not explicitly teach that the activation functions are nonlinear activation functions and it does not teach that the regression, activation functions, and summed loss functions are embodied in and correspond to the expression and mathematical model as recited in the claim. In addition, while Zhang teaches obtaining vibrational signals from a motor in a test bed at the CWRU Bearing Data Center, this obtaining occurs in academic testing environment, which differs from obtaining the vibrational signals from an actual industrial environment as recited in the claim. Lastly, the process disclosed by Zhang to determine the fault diagnosis differs from the process recited in the claim, wherein the claim recites the specific constructing steps along with various mathematical expressions and model and feature representation data that the CNN performs to make a fault diagnosis, which differ from the teachings in Zhang.
Therefore, the claim limitations are distinguishable from Zhang. 

Claim 1 would be allowable if rewritten or amended to overcome the claim objections and §112 rejections as set forth in this Office action.

Claim 2 would be allowable by virtue of its dependency from claim 1 and if it was rewritten or amended to overcome the issues as set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin et. al., “Evaluation of Deep Learning Neural Networks for Surface Roughness Prediction Using Vibration Signal Analysis”: describing use of a one-dimensional convolutional neural network (1D CNN) for predicting surface roughness. Wherein the 1D CNN is used as part of the feature extraction process for the vibrational signal data to make predictions regarding the surface roughness of a workpiece.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762. The examiner can normally be reached M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SELENE A. HAEDI/Examiner, Art Unit 2128